Opinion by
Hand, J.
This case differs materially from the one in the name of South Abington Township argued at the same time and decided by us. There is enough upon .the record to show that the defendants are a corporation. That being the case there is enough also lor us to pre~ sume they are a corporation of this State. It is not necessary in this case to decide whether they are under special or general laws for in either case the presumption is they are under the act of 1849. Consequently - so far *139as this case is concerned it does not appear that the acts of 1 874 and 1878 repeal the act of 1849.
We therefore dispose only of the exceptions as filed in this case. In regard to the first exception that there is no right of action in the plaintiff, all the defects reached by this exception we deem amendable even after judgment, therefor the judgment should not be disturbed on that account. The act of 1849 gives the justice jurisdiction and enough is set out upon the transcript to conform to the Act of Assembly in that respect. This disposes of the second, third and fourth exceptions. The fifth exception falls when we hold the act of 1849 to be in force. It may be outside of the record of this case, but we will, nevertheless, state that should it appear that this corporation was chartered by a special statute incorporating within its provisions the act of 1849, we can discover no reason why the acts of 1849 and' of 1874 and 1878 cannot be harmonized into a system as undoubtedly intended by the legislature that will provide a method of securing what is sought by this prosecution.
The judgment ot the justice in this case is affirmed.